Gilbert, J.
1. The facts of this case showed prescriptive title in the plaintiff. The defendants failed to show that any of the land in dispute was covered by the deeds introduced by them. The defendants failed to show possession by any of. the grantors of the land in dispute. Such being the case, it was error to instruct the jury in regard to the law applicable- to - disputed land-lines between coterminous owners.
2. Certain deeds were admitted over objection. On another trial these deeds, or either of them, should be admitted when shown to cover any part of the land in controversy; or they should be rejected if such materiality is not shown.

Judgment reversed.


All the Justices concur.

Ejectment. Before Judge Worrill. Early superior court. January 8, 1916.
Glessner & Collins, for plaintiff.
Walter G. Park, for defendant.